                                                                        FILED
                                                                           NOV 1 3 2018
                                                                       Cler1<, U.S District Court
                                                                          District Of MQntana
                                                                                Missoula

                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION



 MIDWEST FAMILY MUTUAL                            CV 18-132-M-DLC
 INSURANCE COMPANY,

                     Plaintiff,
                                                         ORDER AND JUDGMENT
        vs.

 SKYLAR DIXON,
                    Defendants.


      Before the Court is the Stipulation for Entry of Consent Judgment of No

Coverage under Midwest Policy (Doc. 8) filed by the remaining parties to this

litigation, Plaintiff Midwest Family Mutual Insurance Company and Defendant

Skylar Dixon.

      Pursuant to the terms of the parties' stipulations, IT IS ORDERED:

      (1) The insurance policy issued by Midwest to Felder & Company, LLC

d/b/a Stillwater Fish House & Oyster Bar ("Felder") (Business owner's Policy

CPMT0560117715 and related endorsements ("Midwest Policy")) does not

provide coverage for the claims asserted by Mr. Dixon in the lawsuit he filed

                                         1
against Felder in the Eleventh Montana Judicial District Court in Flathead County,

DV-17-853D ("Dixon Lawsuit");

      (2) Midwest has no duty to defend or indemnify Felder for the claims Mr.

Dixon asserts against Felder in the Dixon Lawsuit;

      (3) Midwest is entitled to withdraw from the defense of Felder in the Dixon

Lawsuit; and

      (4) This Order is a final determination of the rights of the parties in this

action, and this case is CLOSED. The parties are responsible for their own

attorneys' fees and costs.

      Dated this   13.Jt.. day ofNovember, 2



                                       Dana L. Christensen, Chief Judge
                                       United States District Court




                                          2
